* Certiorari denied 204 Ala. 700, 85 So. 923.
Section 2846 of the Code of 1907, as amended by Acts 1915, p. 722, only authorizes an appeal from decisions on motions for new trials, where the motion shall be granted or refused. The statute presupposes a final determination of the matter. The order in this case does not grant the new trial, but in effect says it will be done unless the defendants do certain things. To be a judgment from which an appeal will lie, "It must be definite. It must purport to be the absolute sentence of the law, as distinguished from a direction to the effect that a judgment may be entered." Black on Judgments, vol. 1, § 3. The Supreme Court has expressed similar views in the following cases: Ex parte McLendon, 33 Ala. 276; Lide v. Park, 132 Ala. 222,31 So. 360; Ex parte Bradshaw, 174 Ala. 245, 57 So. 16; Threadgill v. Dixie Industrial Co. (Sup.) 80 So. 391.1 As there is no judgment sufficient to give this court jurisdiction, it follows that the appeal must be dismissed.
Appeal dismissed.
1 202 Ala. 309.